316 F.2d 737
UNITED STATES of America,v.Howard Roosevelt BROWN, Appellant.
No. 14200.
United States Court of Appeals Third Circuit.
Argued April 25, 1963.Decided May 8, 1963.

I. Raymond Kremer, Philadelphia, Pa., for appellant.
J. Shane Creamer, Asst. U.S. Atty., Philadelphia, Pa., Drew J. T. O'Keefe, U.S. Atty., Philadelphia, Pa., for appellee.
Before KALODNER, HASTIE and GANEY, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.


2
The judgment of sentence will be affirmed.